DETAILED ACTION
1.          Claims 1-14 have been examined and are pending.

Drawings
2.          The drawings were received on 12/27/2021.  These drawings are accepted.

Terminal Disclaimer
3.          The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 8,665,813, 9,628,248, 10,057,041, and 10,652,004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.          Claims 1-14 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: 
     United States Patent Application Publication 2010/0165931 A1 to Nimbalker et al. (hereinafter “Nimbalker”) discloses the following,
     An integrated circuit comprising circuitry, which, in operation:
          transmits CQI control information (Nimbalker: [0026] – “The scheduling message includes a resource allocation indicator and a request for control information of the first type.  The resource allocation indicator identifies a set of transmission resources which have been allocated by the base station for transmitting control information.  In other words, the resource allocation indicator identifies a resource allocation, such as, for example, a resource block size. ” The message is transmitted by a base station. See also [0048] – “For example, in an E-UTRA system, the scheduling message may be a scheduling grant message (or downlink control information (DCI)) that includes…a CQI bit requesting aperiodic transmission of CQI.”) consisting of a plurality of bits in a downlink control information (DCI) format (Nimbalker: [0048] – “the scheduling message may be a scheduling grant message (or downlink control information (DCI)) that includes…a CQI bit requesting aperiodic transmission of CQI.”; see also [0046] – “the reference block size may be based on a predetermined quantity of information bits used for transmitting the first type of control information (e.g., CQI or another reference type of control information).”), the plurality of bits indicating a CQI report request specifying whether a CQI report is requested or not (Nimbalker: [0047] – “The scheduling message includes a resource allocation identifying a set of transmission resources for transmitting control information over a data channel and may optionally include other information, such as a request for channel quality information”) and, when the CQI report is requested, the plurality of bits jointly indicating both the CQI report request and a resource indication specifying one or more downlink component carriers, among a plurality of downlink component carriers, for which the CQI report is requested (Nimbalker: [0048] – “For example, in an E-UTRA system, the scheduling message may be a scheduling grant message (or downlink control information (DCI)) that includes a resource block allocation identifying a set of transmission resources which have been allocated for transmitting control information (e.g., one resource block containing 12 contiguous subcarriers for 1 ms, with each subcarrier synchronously time-divided into 14 equal length resource elements.”; see also [0057] which links the CQI with one or more component carriers – “a quantity of the allocated set of transmission resources to be used for transmitting control information of the first type (e.g., CQI) based on the reference block size and the quantity of transmission resources assigned to transmission of the second type of control information.  Where no other control information is to be transmitted, the quantity of transmission resources determined for the first type of control information (i.e., CQI) is the total allocated transmission resources less the transmission resources assigned for transmission of the second type of control information.”); and
     a receiver which, in operation, receives, when the CQI report is requested, the CQI report for said one or more downlink component carriers (Nimbalker: [0010] – describes what is well-known in the art, “In the event that the eNB requires aperiodic or as-requested CQI reporting by the UE, the other control information would include a one bit CQI reporting request.”; see also [0072] – “The scheduling message may further include an express request for downlink channel quality information (e.g. CQI or PMI).  Such a channel quality information request may be aperiodic in that it may have been made outside the normal channel quality reporting schedule of the wireless communication device.”).
     However, Nimbalker does not expressly disclose the plurality of bits jointly indicating both the CQI report request and a resource indication specifying one or more downlink component carriers, among a plurality of downlink component carriers, for which the CQI report is requested, wherein no one bit of the plurality of bits alone indicates the CQI report request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 7, 2022